Citation Nr: 1642386	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to November 29, 2012, and an initial evaluation in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

While the claim was pending, the RO issued a decision in May 2013 increasing the rating for PTSD to 70 percent, effective November 29, 2012.  This did not satisfy the Veteran's appeal.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


FINDING OF FACT

Throughout the period of the claim, the occupational and social impairment from the Veteran's PTSD has most nearly approximated deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent initial rating, but not higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs) and post-service VA medical records have been obtained.  In addition, the Veteran was afforded VA examinations in June 2010 and November 2012.  The Board finds the November 2012 VA examination report to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Posttraumatic stress disorder (PTSD) is rated under the schedule of ratings for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows:

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
                         
Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).                                          

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a 30 percent rating for PTSD, effective May 14, 2010, in the June 2011 rating decision on appeal.  During the pendency of the claim, the rating was increased to 70 percent, effective November 29, 2012.

For the reasons explained below, the Board has determined that an initial rating of 70 percent is warranted for the Veteran's PTSD throughout the period on appeal.

The record of a May 2010 Vet Center intake assessment indicates that the Veteran had PTSD manifested by nightmares; intrusive thoughts; extreme psychological distress when experiencing external or internal reminders; avoidance of emotions, situations, places, and activities that may prompt negative thoughts; heightened arousal; depression; difficulty concentrating; isolation; and survivor's guilt.  The Vet Center counselor found the Veteran to be neat and fully oriented, with anxious manner, appropriate speech, normal memory, appropriate affect, tense motor activity, fair judgment, and no delusions, hallucinations, disorganized thinking, or suicidal or homicidal ideation.

In a June 2010 VA examination, the Veteran reported symptoms of isolation from family and others, insomnia, anxiety, guilt, recurrent intrusive thoughts, avoidance, sleep impairment, and difficulty concentrating, with no history of suicide attempts, violence, or substance abuse.  He indicated that he had a good relationship with his wife, a close relationship with his son, and that recently speaking to his children about his experience in Vietnam helped them understand him better.  The examiner found the Veteran to be fully oriented and appropriately dressed, with tense psychomotor activity, clear and coherent speech, appropriate affect, good mood, unremarkable thought processes, fair impulse control, normal memory, and no delusions, hallucinations, inappropriate behavior, ritualistic behavior, panic attacks, or homicidal or suicidal thought.  The examiner indicated that the Veteran had symptoms of re-experiencing, avoidance, numbing, hyperarousal, emotional distress, intrusive thoughts when seeing the American flag or hearing the national anthem, nightmares, sleep disturbance, withdrawal from others, obsessive working prior to retirement to suppress Vietnam experiences, and hypervigilance that was likely exacerbated due to the stress of losing his parents 18 months prior.  

The examiner determined that the Veteran's PTSD symptoms were of variable frequency and mild severity, explaining that the Veteran's symptomatology included sadness, grief, and survivor's guilt with great difficulty accepting and enjoying life and family due to tremendous guilt that he was able to participate in the events while those that died in Vietnam could not.  The examiner noted that the Veteran felt depressed, anxious, withdrawn, and undeserving of survival and that the Veteran's symptoms increased after retiring in February 2010 because he did not have the distraction of work.  

With regard to psychometric testing, the examiner noted that there were no significant elevations in the testing results for PTSD, but that the Veteran's defensiveness index indicated he was overtly defensive and possibly under-reporting his difficulties and symptoms.  The examiner concluded that the Veteran's psychometric testing results indicated his symptoms were mild but determined that the test results were probably invalid.  The examiner opined that the Veteran's PTSD symptoms resulted in deficiencies in family relations and mood manifested by withdrawal, feeling guilty and undeserving in life, inability to experience happiness, obsessive working to suppress Vietnam experience, sadness, survivor's guilt, and living with depression, anxiety, and tension.

In November 2012, the Veteran indicated that he did not believe the June 2010 VA examiner adequately discussed how PTSD affected his familial relationships.  The Veteran reported symptoms of depression, anger, intrusive thoughts, guilt, and isolation that resulted in distant relationships with his children, avoidance of social activities, olfactory and auditory hallucinations of Vietnam at least once per week, and feelings of overwhelming sadness triggered by hearing the national anthem or helicopters.

A November 2012 VA examiner determined that the Veteran's PTSD symptoms were more severe than his 30 percent rating and worsened since his previous VA examination in June 2010.  The examiner noted that the Veteran's labile presentation and symptoms were supported by valid psychological testing and that he experienced an acute exacerbation of his PTSD symptoms upon his retirement in February 2009.  The examiner concluded that the Veteran had moderate to severe social impairment due to PTSD that resulted in deficiencies in most areas.  The examiner explained that the Veteran was emotionally labile and tearful with occasional psychotic symptoms associated with PTSD and that PTSD was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, difficulty establishing and maintaining effective relationships, difficulty adapting to stressful circumstances, suicidal ideation, and persistent delusions or hallucinations.

The Board concludes that the Veteran is entitled to a 70 percent disability rating for PTSD for the entire period on appeal.  The Board notes that the June 2010 VA examiner concluded that the Veteran's psychometric testing results indicating mild PTSD symptoms were probably invalid,  the Veteran was possibly under-reporting his symptoms, and that PTSD symptoms resulted in deficiencies in family relations and mood.  Further, the Veteran has consistently reported his symptoms of sleep disturbance, nightmares, intrusive thoughts, survivor's guilt, depression, anxiety, and withdrawal and explained that the June 2010 VA examination report did not adequately reflect the severity of his symptomatology.  Because the June 2010 VA examination report does not adequately portray the severity of the Veteran's PTSD, the Board finds that that the symptoms described in the most recent examination are indicative of the severity of the symptoms for the entire period on appeal.  As noted in a November 2012 VA examination, the Veteran's PTSD symptoms created deficiencies in family relations, judgment, thinking, and mood due to suicidal ideation, difficulty adapting to stressful circumstances, disturbances in motivation and mood, difficulty establishing and maintaining effective social relationships, and persistent delusions or hallucinations.  Evidence of record supports that the Veteran's symptoms have included suicidal ideation without intent, anger, depressed mood, anxiety, hypervigilance, nightmares, isolation, sleep impairment, survivor's guilt, and auditory and olfactory hallucinations which affected his ability to maintain relationships.  The Board resolves all reasonable doubt in the Veteran's favor and concludes that occupational and social impairment with deficiencies in most areas has been present throughout the period of the claim.

A higher rating is not warranted because the impairment does not more nearly approximate total occupational and social impairment.  Throughout the period of the claim, there is no evidence that the Veteran exhibited symptoms of gross impairment of thought processes, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss.  Rather, the Veteran exhibited clear, linear thought, was fully oriented with memory intact, and did not experience panic attacks or near-continuous panic or depression that affected the ability to function independently, appropriately, and effectively.  At most, evidence of record indicated that the Veteran exhibited suicidal ideation and persistent delusions or hallucinations of Vietnam.  In addition, he has maintained relationships with his wife and some friends and enjoyed fishing.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 70 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of nightmares, difficulty sleeping, anxiety, depression, anger, delusions and hallucinations, survivor's guilt, hypervigilance, suicidal ideation, difficulty in adapting to stressful circumstances, and difficulty maintaining effective relationships are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

In addition, the Board notes there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the PTSD has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 70 percent schedular rating is warranted for the disability.


ORDER

The Board having determined that 70 percent rating, but no higher, is warranted for PTSD throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


